Citation Nr: 0601982	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-35 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the February 2004 decision of the Board of Veterans' 
Appeals (Board), that denied the appellant basic legal 
entitlement to receive VA benefits on the basis that her 
spouse did not have recognized service, should be revised or 
reversed on the grounds of clear and unmistakable error.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The appellant, who is the moving party in this action, 
alleges that her deceased spouse had World War II service 
with the U. S. Armed Forces in the Philippines.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the appellant, 
received in October 2004, in which she alleges CUE in a 
February 25, 2004 Board decision that denied her claim for 
basic legal entitlement to VA benefits.  


FINDINGS OF FACT

1.  In a decision issued on February 25, 2004, the Board 
denied the moving party's eligibility to receive VA benefits 
on the basis that her deceased spouse did not have recognized 
service in the Armed Forces of the United States.  

2.  The moving has failed to clearly and specifically set 
forth any alleged errors of fact or law in the February 25, 
2004 Board decision, the legal or factual basis of such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  


CONCLUSION OF LAW

The moving party's allegation of CUE in the February 25, 2004 
Board decision fails to meet the threshold pleading 
requirements for revision of the Board decision on the 
grounds of clear and unmistakable error.  38 U.S.C.A. § 7111 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.1403, 20.1404 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), became effective on 
November 9, 2000.  Implementing regulations were created and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005).  The VCAA redefined VA's duty to assist a veteran in 
the development of a claim.  However, the United States Court 
of Apeals for Veterans Claims (Court) has held that the VCAA 
does not apply to claims of clear and unmistakable error in 
prior final Board decisions.  Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc).  


II.  Factual Background.

The evidence of record and considered at the time of the 
February 2004 Board decision is restated below.  

The application for VA death benefits (VA Form 21-534) was 
received in October 2001.  Submitted in support of the 
appellant's claim was a copy of the Certificate of Death, 
showing that her husband died in July 1962.  Also submitted 
was a Certification from the Office of the Adjutant General, 
Armed Forces of the Philippines, Camp Aguinaldo, Quezon City, 
dated March 6, 2000, indicating that the appellant's spouse 
served with the USAFFE from December 31, 1941 to October 27, 
1945.  The record included an Affidavit for Philippine Army 
Personnel (Form 23), dated in August 1972.  

The appellant also submitted an Affidavit for Philippine Army 
Personnel dated in February 1946, appearing to show that he 
had military service with the United States Armed Forces 
(Recognized Guerilla).  Subsequently, the RO requested 
service department verification of his service.  The service 
department, via the National Personnel Records Center (NPRC), 
in April 2002, certified that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

Whether a person is a veteran is a question dependent on 
service department certification.  38 C.F.R. § 3.41(a), (d); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  For the 
purpose of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) The evidence is a document 
issued by the service department. A copy of an original 
document is acceptable if the copy was issued by the service 
department or if the copy was issued by a public custodian of 
records who certifies that it is a true and exact copy of the 
document in the custodian's custody; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  

In February 2004, the Board determined that, as service 
department certifications of service are binding on VA, there 
is no additional evidence for the veteran to provide.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  

It was also determined that the appellant had submitted 
documentation indicating that her spouse served during World 
War II, but no evidence which may be accepted by VA as proof 
of qualifying service.  The affidavit for Philippine Army 
Personnel he submitted does not comport with the requirements 
of 38 C.F.R. § 3.203(a).  No document submitted is a service 
department document, and thus sufficient to counter the 
adverse service certification by the service department.  38 
C.F.R. § 3.203(a).  The Board is bound by a certification of 
no service by the service department.  Duro, 2 Vet. App. at 
532.  The appellant has not alleged any different period of 
service that would warrant a request for re-certification by 
the service department.  


III.  Pertinent Laws and Regulations.

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400- 
1411 (2005).  Pursuant to 38 C.F.R. § 20.1404(a), the motion 
alleging clear and unmistakable error in a prior Board 
decision must be in writing, and must be signed by the moving 
party or that party's representative.  The motion must 
include the name of the veteran; the name of the moving party 
if other than the veteran; the applicable VA file number; and 
the date of the Board decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  

The motion filed by the veteran appears to satisfy the filing 
and pleading requirements set forth in 38 C.F.R. § 20.1404 
for a motion for revision of a decision based on clear and 
unmistakable error.  

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111 (West 
2002 & Supp. 2005); 38 C.F.R. § 20.1406 (2005).  

The Board's Rules of Practice including 38 C.F.R. § 20.1403, 
in pertinent part, define clear and unmistakable error as 
follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error. Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  

(b) Record to be reviewed. (1) General.  Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error. (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision. (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist. (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  

(e) Change in interpretation. Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

The Court, in Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313. "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  

IV.  Legal Analysis.

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence which might complete a claimant's application for 
benefits; and VA's duty to assist in the development of such 
claims.  38 C.F.R. § 20.1411 (c) and (d).  

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and 
(b).  A CUE motion is not an appeal and, with certain 
exceptions, is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20 which relate to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402.  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  A 
valid claim for CUE requires some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
that, if true, would be CUE on it face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  

In order for there to be a valid claim of CUE, the correct 
facts, as they were known at the time, must not have been 
before the adjudicator or the proper laws or regulations must 
have been incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  A difference of opinion as to how the 
evidence was weighed is not CUE.  An appellant "must assert 
more than just a disagreement as to how the facts were 
weighed or evaluated."  Russell, quoted in Allin v. Brown, 6 
Vet. App. 207 (1994).  

In a statement received in October 2004, the appellant argues 
that her husband was indeed a former member of the USAFFE, 
and he was a prisoner of war (POW) at camp Malaybalay, 
Bukidnon.  She maintained that her husband was killed in 
action during his service with the USAFFE.  She disagreed 
with the Board decision, which determined her deceased spouse 
did not have recognized active service that would confer on 
him veteran status.  

After a careful review of the record, the Board concludes 
that the appellant has not reasonably raised a claim of CUE 
with respect to the February 2004 Board decision.  

The Board notes that her claim is not valid because she has 
made no specific contention of how the law or facts in 
existence at the time of the February 2004 Board decision was 
either not considered or misapplied.  

Her argument that the information of record at the time shows 
that the prior Board decision contained CUE has no merit.  It 
is nothing more than asking the Board to reweigh the evidence 
in his favor.  She does not argue that the Board did not 
consider the evidence of record at that time.  She does not 
argue how the Board misapplied the evidence submitted in 
support of the claim, or how the outcome would have been 
manifestly different.  Asking the Board simply to reweigh the 
evidence can never rise to the stringent definition of CUE.  
See Fugo, supra.  Accordingly, in view of the fact that the 
appellant has failed to comply with 38 C.F.R. § 20.1404(b) 
with respect to the February 2004 Board decision, the claim 
must be denied because of the absence of legal merit or lack 
of entitlement under the law.  See Luallen, 8 Vet. App. at 
95; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The motion for revision for reversal of the February 25, 2004 
Board decision, on the grounds of CUE, is dismissed without 
prejudice.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 
 
 
 

